Dismissed and Memorandum Opinion filed November 29, 2007







Dismissed
and Memorandum Opinion filed November 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00982-CV
____________
 
GERMAINE JAMES, Appellant
 
V.
 
WESTBURY MANOR, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 868533
 

 
M E M O R
A N D U M   O P I N I O N
According
to her notice of appeal, appellant seeks to appeal a judgment signed August 14,
2006.  Appellant filed a timely motion for new trial.  Her notice of appeal and
affidavit of indigence were timely filed on October 29, 2006, within 90 days of
judgment.  See Tex. R. App. P. 26.1(a).




The
trial court signed an order sustaining the contest to appellant=s affidavit of indigence.  Appellant
appealed the denial of his claim of indigence.  Pursuant to our order, the
trial court had a partial record related to indigency filed with the clerk of
this court..[1]  See In re
Arroyo, 988 S.W.2d 737, 738-39 (Tex. 1998).  On September 27, 2007, the
trial court filed its findings which concluded appellant was not entitled to
proceed without the advance payment of costs and the appeal is frivolous.  See
Tex. Civ. Prac. & Rem. Code Ann.
' 13.003(a).
By order
filed October 4, 2007, this court upheld the trial court=s order sustaining the contest to
appellant=s affidavit of indigence.  The court then ordered appellant to pay or
make arrangements to pay for the complete clerk=s record necessary to this appeal.  See
Tex. R. App. P. 35.3(a)(2).  We
also ordered appellant to pay this court=s filing fee in the amount of
$125.00.  Our order stated that failure to comply would result in dismissal of
the appeal.  See Tex. R. App. P. 37.3(b),
42.3(c).  
Appellant
requested and was granted an extension of time to make these payments until
November 19, 2007.  The court noted that no further extensions would be
granted.
No clerk=s record has been filed.  Appellant
has not provided this court with proof of payment for the record.  In addition,
our appellate filing fee has not been paid.  Accordingly, the appeal is ordered
dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 29, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.




[1]   The appeal from county court to this court is
timely.  By order filed July 5, 2007, this court rejected Harris County=s contention that appellant=s October 29, 2006, affidavit of indigency was
untimely for purposes of the appeal to this court.  The trial court opined at
the most recent hearing that appellant=s
appeal from justice court to county court was untimely.  We express no opinion
concerning the timeliness of the appeal from justice court to county court.  We
have no record from those proceedings and are unable to ascertain the county
court=s jurisdiction.  Certainly, if the county court lacked
jurisdiction over the case, an appeal to this court would be frivolous.  See
Tex. Civ. Prac. & Rem. Code Ann.
' 13.003(a).